
	

113 S1260 IS: Helping Our Middle-Class Entrepreneurs Act
U.S. Senate
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1260
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2013
			Mr. Udall of New Mexico
			 (for himself and Mr. Boozman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  standard home office deduction.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Our Middle-Class Entrepreneurs
			 Act or the HOME
			 Act.
		2.Standard deduction for
			 business use of home
			(a)In
			 GeneralSubsection (c) of section 280A of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Standard home
				office deduction
						(A)In
				generalIn the case of an individual who is allowed a deduction
				for the use of a home office because of a use described in paragraph (1), (2),
				or (4), notwithstanding the limitations of paragraph (5), if such individual
				elects the application of this paragraph for the taxable year, such individual
				shall be allowed a deduction equal to the standard home office deduction for
				the taxable year in lieu of the deductions otherwise allowable under this
				chapter for such taxable year by reason of such use.
						(B)Standard home
				office deductionFor purposes of this paragraph, the standard
				home office deduction is the lesser of—
							(i)$1,500, or
							(ii)the gross income
				derived from the individual’s trade or business for which such use
				occurs.
							(C)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2013, the dollar amount in subparagraph (B)(i) shall be
				increased by an amount equal to—
							(i)such dollar
				amount, multiplied by
							(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				2012 for 1992 in subparagraph (B) thereof.
							Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$100..
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
